--------------------------------------------------------------------------------

Exhibit 10.3




FORM OF DEBT CONVERSION SUBSCRIPTION AGREEMENT




THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).




NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.




UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET




DEBT CONVERSION AGREEMENT
(Canadian Subscriber)




TO:




Nexaira Wireless Inc. (the “Company”)

Suite 1404, 510 West Hastings Street

Vancouver, British Columbia, Canada  V6B 1L8




WHEREAS:




A

Effective January 6, 2010, Nexaira Wireless Inc. (the “Company”), entered into
an assumption agreement (the “Assumption  Agreement”) with the Company’s
wholly-owned subsidiary  Nexaira, Inc. (“Nexaira”), and ________ (the
“Assignor”), pursuant to which the Company agreed to assume debt in the amount
of $________ (the “Indebtedness”) owed by Nexaira to the Assignor; and




B.

On January 6, 2010, the Assignor assigned and transferred all the right, title
and interest in the amount of the Indebtedness to ________ (the “Subscriber”)
pursuant to an Assignment of Debt Agreement dated Jauary 6, 2010 between the
Assignor and Subscriber; and




C.

The Subscriber has agreed to convert the Indebtedness into units of the Company
pursuant to the terms and conditions of this Agreement.




NOW THEREFORE this Agreement witnesses that for and in consideration of the
mutual covenants, agreements, representations and warranties in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged by each party, the parties agree as follows:



--------------------------------------------------------------------------------



1.

Acknowledgment of Debt




1.1

The Company and the Subscriber acknowledge and agree that, as of the date of
this Agreement, the Company is indebted to the Subscriber in the amount of the
Indebtedness.




2.

Subscription and Release




2.1

On the basis of the representations and warranties and subject to the terms and
conditions set forth herein, the Subscriber hereby irrevocably agrees to convert
the Indebtedness into units (each, a “Unit”) at a conversion price of US$0.50
per Unit, with each Unit consisting of one common share in the capital of the
Company (each, a “Share”) and one common share purchase warrant (each, a
“Warrant”) subject to adjustment.  Each Warrant shall be non-transferable.  Each
Warrant shall entitle the holder thereof to purchase one common share in the
capital of the Company (each, a “Warrant Share”), as presently constituted, for
a period of 2 years commencing from the Closing Date (defined herein) at an
exercise price of US$1.00 per Warrant Share.  Certificates representing the
Warrants will be in the form attached as Exhibit A hereto.  The Shares, Warrants
and Warrant Shares are referred to herein as the “




2.2

On the basis of the representations and warranties and subject to the terms and
conditions set forth herein, the Company hereby irrevocably agrees to issue the
Units, as duly issued and authorized, fully paid and non-assessable shares, and
deliver the Units, comprised of a duly and validly issued certificate
representing the Shares and a certificate representing the Warrants, to the
Subscriber on the Closing Date, in exchange for and upon the conversion of the
Indebtedness.  




2.3

The Subscriber hereby agrees that upon delivery of the Units by the Company in
accordance with the provisions of this Agreement and applicable law, all amounts
outstanding under the Indebtedness will be fully satisfied and extinguished, and
the Subscriber will remise, release and forever discharge the Company and its
respective directors, officers, employees, successors, solicitors, agents and
assigns from any and all obligations to pay the Indebtedness, other than any
such obligations arising out of or in connection with the issuance, sale and
delivery of the Units or otherwise under this Agreement.




3.

Documents Required from Subscriber




3.1

The Subscriber has completed, signed and returned to the Company the following
documents:




(a)

two (2) executed copies of this Agreement; and




(b)

a National Instrument 45-106 Investor Questionnaire in the form attached as
Exhibit A (the “Questionnaire”).




3.2

The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any additional documents, questionnaires,
notices and undertakings as may be required by any regulatory authorities and
applicable law.




4.

Conditions and Closing




4.1

Closing of the offering of the Shares (the “Closing”) shall occur on or before
February 15, 2010, or on such other date as may be determined by the Company
(the “Closing Date”) in its sole discretion.  




5.

Acknowledgements and Agreements of Subscriber




5.1

The Subscriber acknowledges and agrees that:




(a)

none of the Shares have been or, except as contemplated herein, will be
registered under the Securities Act of 1933, as amended (the “1933 Act”), or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;





--------------------------------------------------------------------------------



(b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Shares under the 1933 Act or any other
securities legislation;




(c)

by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber satisfies one of the categories of registration and
prospectus exemptions provided in National Instrument 45-106 (“NI 45-106”)
adopted by the British Columbia Securities Commission (the “BCSC”) and other
provincial securities commissions;




(d)

the decision to execute this Agreement and acquire the Shares has not been based
upon any oral or written representation as to fact or otherwise made by or on
behalf of the Company and such decision is based entirely upon a review of any
public information which has been filed by the Company with the Securities and
Exchange Commission (“SEC”) in compliance, or intended compliance, with
applicable securities legislation;




(e)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;




(f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);




(g)

all of the information which the Subscriber has provided to the Company is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to this Agreement being executed
by the Company, the Subscriber will immediately provide the Company with such
information;




(h)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaire and the Subscriber
will hold harmless the Company from any loss or damage it or they may suffer as
a result of the Subscriber’s failure to correctly complete this Agreement or the
Questionnaire;




(i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaire or in
any document furnished by the Subscriber to the Company in connection herewith
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;




(j)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;




(k)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:



--------------------------------------------------------------------------------



(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and




(ii)

applicable resale restrictions;




(l)

 in addition to resale restrictions imposed under U.S. securities laws, there
are additional restrictions on the Subscriber’s ability to resell any of the
Shares in Canada under the Securities Act (British Columbia), British Columbia
Instrument 51-509 adopted by the BCSC (“BCI 51-509”) and National Instrument
45-102 adopted by the BCSC;




(m)

the Subscriber consents to the placement of a legend on any certificate or other
document evidencing any of the Shares to the effect that such securities have
not been registered under the 1933 Act or any state securities or “blue sky”
laws and setting forth or referring to the restrictions on transferability and
sale thereof contained in this Agreement such legend to be substantially as
follows:




“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).




NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.




UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.




(n)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Shares and, as a consequence of acquiring the Shares pursuant to such
exemption certain protections, rights and remedies provided by the applicable
securities legislation of British Columbia including statutory rights of
rescission or damages, will not be available to the Subscriber;




(o)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;




(p)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Shares and no
documents in connection with the sale of the Shares hereunder have been reviewed
by the SEC or any state securities administrators;




(q)

there is no government or other insurance covering any of the Shares; and




(r)

this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.



--------------------------------------------------------------------------------



6.

Representations, Warranties and Covenants of the Subscriber




6.1

The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing)
that:




(a)

the Subscriber is not a U.S. Person and the Subscriber is not acquiring the
Shares for the account or benefit of, directly or indirectly, any U.S. Person;




(b)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Agreement;




(c)

it has the legal capacity and competence to enter into and execute this
Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
have been obtained to authorize execution and performance of this Agreement on
behalf of the Subscriber;




(d)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if the Subscriber is a corporate entity, the constating
documents of, the Subscriber or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;




(e)

the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;




(f)

the Subscriber has received and carefully read this Agreement;




(g)

the Subscriber is acquiring the Shares as principal for investment only and not
with a view to resale or distribution;




(h)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;




(i)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors;




(j)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time;




(k)

the Subscriber (i) is able to fend for itself; (ii) has such knowledge and
experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Shares; and (iii) can afford the
complete loss of such investment;




(l)

the Subscriber is outside the United States when receiving and executing this
Agreement;




(m)

the Subscriber understands and agrees that offers and sales of any of the Shares
prior to the expiration of the period specified in Regulation S (such period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the 1933 Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
1933 Act or an exemption therefrom and in each case only in accordance with
applicable state and provincial securities laws;




(n)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the issuance of the Shares;



--------------------------------------------------------------------------------



(o)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;




(p)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;




(q)

others will rely upon the truth and accuracy of the representations and
warranties contained in this Section 6.1 and agrees that if such representations
and warranties are no longer accurate or have been breached, the Subscriber
shall immediately notify the Company;




(r)

no person has made to the Subscriber any written or oral representations:




(i)

that any person will resell or repurchase any of the Shares;




(ii)

that any person will refund the purchase price of any of the Shares;




(iii)

as to the future price or value of any of the Shares; or




(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system; and




(s)

the Subscriber has provided to the Company, along with an executed copy of this
Agreement:




(i)

fully completed and executed Questionnaire in the form attached hereto as
Exhibit A, and




(ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.  




6.2

In this Agreement, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Agreement includes any person in the United States.




7.

Representations and Warranties will be Relied Upon by the Company




7.1

The Subscriber acknowledges and agrees that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties will be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to acquire the Shares under applicable
securities legislation.  The Subscriber further agrees that by accepting
delivery of the certificates representing the Shares on the Closing Date, it
will be representing and warranting that the representations and warranties
contained herein are true and correct as at the Closing Date with the same force
and effect as if they had been made by the Subscriber on the Closing Date and
that the representations and warranties will survive the acquisition by the
Subscriber of the Shares notwithstanding any subsequent disposition by the
Subscriber of such securities.




8.

Acknowledgement and Waiver




8.1

The Subscriber has acknowledged that the decision to acquire the Shares was
solely made on the basis of publicly available information.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Shares.




9.

Resale Restrictions



--------------------------------------------------------------------------------



9.1

The Subscriber acknowledges that any resale of the Shares will be subject to
resale restrictions contained in the securities legislation applicable to the
Subscriber or proposed transferee.  The Subscriber acknowledges that none of the
Shares have been registered under the 1933 Act or the securities laws of any
state of the United States.  None of the Shares may be offered or sold in the
United States unless registered in accordance with United States federal
securities laws and all applicable state and provincial securities laws or
exemptions from such registration requirements are available.




9.2

The Subscriber acknowledges that the Shares are subject to resale restrictions
in Canada and may not be traded in Canada except as permitted by the applicable
provincial securities laws and the rules made thereunder.




9.3

Pursuant to BCI 51-509, a subsequent trade in any of the Shares in or from
British Columbia will be a distribution subject to the prospectus and
registration requirements of applicable Canadian securities legislation
(including the Securities Act (British Columbia)) unless certain conditions are
met, which conditions include, among others, a requirement that any certificate
representing the Shares (or ownership statement issued under a direct
registration system or other book entry system) bear the restrictive legend
 specified in BCI 51-509.




10.

Legending and Registration of Subject Securities




10.1

The Subscriber hereby acknowledges that a legend may be placed on the
certificates representing the Shares to the effect that the Shares represented
by such certificates are subject to a hold period and may not be traded until
the expiry of such hold period except as permitted by applicable securities
legislation.




10.2

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.




11.

Collection of Personal Information




11.1

The Subscriber acknowledges and consents to the fact that the Company is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the transactions contemplated herein.  The
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the transactions contemplated herein, including legal
counsel, and may be included in record books in connection with the transactions
contemplated herein.  By executing this Agreement, the Subscriber is deemed to
be consenting to the foregoing collection, use and disclosure of the
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) and to the
retention of such personal information for as long as permitted or required by
law or business practice.  Notwithstanding that the Subscriber may be purchasing
Shares as agent on behalf of an undisclosed principal, the Subscriber agrees to
provide, on request, particulars as to the identity of such undisclosed
principal as may be required by the Company in order to comply with the
foregoing.




11.2

Furthermore, the Subscriber is hereby notified that:




(a)

the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber, the number of
Shares purchased by the Subscriber and the total purchase price paid for such
Shares, the prospectus exemption relied on by the Company and the date of
distribution of the Shares,




(b)

such information is being collected indirectly by the provincial securities
commission under the authority granted to it in securities legislation, and



--------------------------------------------------------------------------------



(c)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Canada.




12.

Costs




12.1

Each party shall bear its own costs and expenses (including any fees and
disbursements of any counsel retained by such party) relating to the issuance of
the Shares and the other transactions contemplated by this Agreement.




13.

Governing Law




13.1

This Subscription Agreement is governed by the laws of the Province of British
Columbia.




14.

Survival




14.1

This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the Shares by the Subscriber pursuant hereto.




15.

Assignment




15.1

This Agreement is not transferable or assignable.




16.

Severability




16.1

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.




17.

Entire Agreement




17.1

Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Shares.




18.

Notices




18.1

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the address
on the signature page of this Agreement and notices to the Company shall be
directed to it at Suite 1404, 510 West Hastings Street, Vancouver, British
Columbia, Canada  V6B 1L8.




19.

Counterparts and Electronic Means




19.1

This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall constitute an original and all of which
together shall constitute one instrument.  Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date of acceptance by the Company.




 

 

Name of Subscriber – Please type or print)

 

 

(Signature and, if applicable, Office)

 

 

(Address of Subscriber)

 

 

(City, State or Province, Postal Code of Subscriber)

 

Canada

(Country of Subscriber)

 

(Email Address) :

 

(Telephone Number)




A C C E P T A N C E




The above-mentioned Agreement in respect of the Shares are hereby accepted by
Nexaira Wireless Inc.




DATED at Vancouver, British Columbia, the 6th day of January 2010.




NEXAIRA WIRELESS INC.







Per:

___________________________________

Authorized Signatory



--------------------------------------------------------------------------------



EXHIBIT A




INVESTOR QUESTIONNAIRE




All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Agreement.

The purpose of this Questionnaire is to assure Nexaira Wireless Inc. (the
“Company”) that the Subscriber will meet certain requirements of National
Instrument 45-106 (“NI 45-106”).  The Company will rely on the information
contained in this Questionnaire for the purposes of such determination.




The Subscriber covenants, represents and warrants to the Company that:




1.

if the Subscriber is not a resident of Ontario, the Subscriber is (tick one or
more of the following boxes):

 

 

 

 

 

[   ]

(A)

a director, executive officer, founder or control person of the Company or an
affiliate of the Company

 

 

 

 

 

[   ]

(B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

 

 

 

 

 

[   ]

(C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

 

 

 

 

 

[   ]

(D)

a close personal friend of a director, executive officer, founder or control
person of the Company

 

 

 

 

 

[   ]

(E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

 

 

 

 

 

[   ]

(F)

an accredited investor

 

 

 

 

 

[   ]

(G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

 

 

 

 

 

[   ]

(H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F




2.

if the Subscriber has checked box B, C, D, E, G or H in Section 1 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

 

 

 

 




(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box G or H, also indicate which of A to
F describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals.  Please
attach a separate page if necessary).



--------------------------------------------------------------------------------



3.

if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes):

 

 

 

 

 

[   ]

(A)

a founder of the Company

 

[   ]

(B)

an affiliate of a founder of the Company

 

[   ]

(C)

a spouse, parent, brother, sister, grandparent or child of an executive officer,
director or founder of the Company

 

[   ]

(D)

a control person of the Company

 

[   ]

(E)

an accredited investor

4.

if the Subscriber has checked box C in Section 3 above, the executive officer,
director or founder of the Company with whom the undersigned has the
relationship is:

 

 

 

 




(Instructions to Subscriber:  fill in the name of each executive officer,
director or founder which you have the above-mentioned relationship with.)




5.

if the Subscriber has ticked box F in Section 1 or box E in Section 3 above, the
Subscriber satisfies one or more of the categories of “accredited investor” (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):

 

 

 

 

[   ]

(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;

 

 

 

 

[   ]

(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 

 

 

 

[   ]

(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 

 

 

 

[   ]

(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 

 

 

 

[   ]

(e) a person registered under securities legislation of a jurisdiction of Canada
as an advisor or dealer, or an individual registered or formerly registered as a
representative of such an adviser or dealer, other than a limited market dealer
registered under the Securities Act (Ontario) or the Securities Act
(Newfoundland);

 

 

 

 

[   ]

(f) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106; or

 

 

 

 

[   ]

(g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.



--------------------------------------------------------------------------------



The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant legislation.




IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
6th day of January, 2010.




 

 

 

 

 

 

If an Individual:

 

If a Corporation, Partnership or Other Entity:

 

 

 

 

 

 

 

Signature

 

Print or Type Name of Entity

 

 

 

 

 

 

 

Print or Type Name

 

Signature of Authorized Signatory

 

 

 

 

 

 

 

 

 

Type of Entity

 







--------------------------------------------------------------------------------